Citation Nr: 1517007	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Virtual VA paperless claims system contains additional VA treatment records that the RO reviewed prior the issuance of the March 2013 Statement of the Case.  The Veterans Benefit Management System contains a January 2015 brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain a VA addendum opinion and to secure outstanding VA treatment records. 

First, a clarifying opinion is needed regarding bilateral hearing loss and tinnitus because the July 2011 VA examiner's opinion was inadequate.  Specifically, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of an in-service injury because he had normal auditory acuity at enlistment and separation from service.  However, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the examiner did not explain why the delayed onset of hearing loss would be significant.  The examiner also noted that the Veteran reported the onset of his tinnitus was in 1990.  However, in the May 2013 substantive appeal, the Veteran provided clarification as to his statement made at the VA examination and explained that he told the examiner that his tinnitus became problematic in 1990, but the onset of the tinnitus was in service.  

Second, any outstanding, relevant medical records should be obtained.  Of particular importance, in August 2010, the Veteran reported that he sought treatment at the West Plains, Missouri, St. Charles, Missouri, Columbia, Missouri, and Poplar Bluffs, Missouri VA healthcare systems; however, the only treatment records associated with the claims file are from the VA healthcare system in West Plains, Missouri.  There is no indication in the record that VA has attempted to obtain the records from the St. Charles, Columbia, and Poplar Bluffs VA healthcare systems.  Accordingly, the AOJ should attempt to secure those records.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request VA medical records from the West Plains, Missouri, St. Charles, Missouri, Columbia, Missouri, and Poplar Bluff, Missouri VA healthcare systems.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, refer the claims file to the VA examiner who conducted the July 2011 VA audiological examination, or, if he is unavailable, to another suitably qualified examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinions expressed must be provided.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to service, including in-service acoustic trauma. 

If the examiner determines that the hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of hearing loss is significant.  The examiner should also address the significance, if any, of the auditory threshold shifts documented in the Veteran's service treatment records from enlistment to separation.  

The examiner must also provide an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure.  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.

For purposes of providing these opinions, the examiner should consider the Veteran's lay statements regarding in-service noise exposure while serving as a vehicle driver with exposure to diesel engines.  The examiner should discuss the medical bases and principles underlying his or her opinions.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




